The opinion of the Court was delivered by
Pooiní, J.
Appollee’s suggestion, that the matter in dispute iu this *775•case is in amount less than the lower limit of oar jurisdiction is well founded.
The suit is an injunction to restrain the sale of plaintiff’s property for State taxes amounting to $236.50, which are alleged to be not due •on several grounds, one of which is that a portion of the taxes claimed ■have been paid, and on other grounds of alleged illegality in the mode ■of assessing the property, of levying the taxes and in the want of proper registry. Nothing in the pleadings suggests an issue involving in any way the legality or constitutionality of the tax which plaintiff resists; the only feature which could vest jurisdiction in this court, irrespective of the amount involved. Constitution, Art. 81.
If, instead of enjoining the sale, plaiutiff had paid the sum of $236.50, with interests, penalties and costs, for which his property was advertised, there would have been an end of the case. He is therefore in the attitude of a defendant in execution of a judgment in a sum less than two thousand dollars, and the amount of that judgment, not the value of the property seized, would be the matter in dispute between the plaintiff in execution and himself.
The matter in dispute in this case is the contested right of the State to enforce the payment of taxes amounting to $236.50, by levying on plaintiff’s property ; hence the value of his property is no factor in the jurisdictional features of the controversy.
To this purport have been the uniform rulings of this court. Agmar vs. Bourgeois, 36 Ann. 392; Cobb vs. McGuire, 36 Ann. 801; State ex rel. David vs. Judges, 37 Ann. 898; Denis vs. Houston, 38 Ann. 39; Minor vs. Budd, 38 Ann. 99; Favrot vs. City, 38 Ann. 230; New Orleans vs. Schoenhauson, 39 Ann. 237.
But counsel for appellant contend that the real issue in the case is ■the contested right of the State to offer for sale for unpaid taxes property exceeding $2000 in value, which property was in truth owned by the State, the proceeding being carried on under the provisions of Act ■82 of 1884.
That contention is not borne out by the pleadings, and is effectually contradicted by the evidence in the record, which consists mainly of admissions made by counsel of both parties.
The issues tendered by plaiutiff are slated in the first part of this ■opinion, and, among other reliefs sought by him, plaintiff asked that the assessment of his property for the years 1871 and 1872, in the name ■of John Coleman, be annulled, and that the property be stricken from ■the delinquent list for said years ; ho also prayed for the erasure of the the inscription thereof in the mortgage office. The issues thus ten*776dered were met by a general denial and by a special denial of the alleged payment of the taxes claimed, and of the alleged cancellation of tiie inscriptions by the Sheriff, who had sold said property in an executory process.
We therefore repeat that the pleadings suggest no other issue but the contested right of the State to enforce the payment of'the taxes resisted by plaintiff.
The record contains an admission by appellant’s counsel that the advertisement was for taxes amounting to $236.50, assessed for the years 1871 and 1872, in the name of John Coleman, the original owner of the property, “of which C. A. Johnson is the present owner.” It is too clear for argument that such an admission entirely does away with the present contention, manifestly an afterthought, that the title of the property stood in the name of the Stale.
Conceding that the proceeding was instituted under the provisions of Act 82 of 1884, which the record does not show, a reference to the act discloses that_ it provides for the sale of two distinct classes of property:
1. Of property previously adjudicated to the State at a tax sale ;
2. Of property not thus bid in by the State, on which there remain unpaid taxes due to the State prior to December 31, 1879.
And the law requires the advertisement in the first case to give the name of the party in whose name the property was assessed, and in the other instance the name of the present owner.
The latter case is precisely the attitude of the advertisement now under consideration, showing conclusively that the property had never been adjudicated to the State, and that the title stood and yet stands in the name of C. A. Johnson, plaintiff herein.
Hence appellant’s contention cannot save the present appeal, over which this Court is without jurisdiction.
It is therefore ordered that this appeal be dismissed with costs.